Title: To Thomas Jefferson from Lanchon Frères & Cie., 14 March 1788
From: Lanchon Frères & Cie.
To: Jefferson, Thomas


L’Orient, 14 Mch. 1788. Their enquiries to TJ in December were promptly answered by the government’s decree on trade with the U.S., except for information concerning the price the farmers-general are required to give for tobacco; without a set price the resolve is of little avail. “The promises Contained in Mr. Lambert’s Official letter of the 29th. Decr‥‥ has suggested the idea to some of Our New England friends of opening a new Branch from their States to this country with Salt provisions of Butter Beef and Pork in which they say they can rival the Irish for quality and Cheapness.” To further this idea it has been suggested that France supply her navy with American instead of Irish provisions because supplies from the latter source have been impeded by strained relations between England and France. Having been charged with presenting this matter to the U.S. consul general or TJ and there being no consul general, they have no choice but to trouble TJ.
